DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 5/28/2021 has been entered. The claims 1, 4-9, 11 and 13-17 have been amended. The claims 18-20 have been cancelled. The claims 21-23 have been newly added. The claims 1-17 and 21-23 are pending in the current application. 

Response to Arguments
Applicant's arguments filed 5/28/2021 have been fully considered but they are not moot in view of the new ground(s) of rejection set forth in the current Office Action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Valdivia et al. US-PGPUB No. 2018/0095616 (hereinafter Valdivia) in view of Kim et al. US-PGPUB NO. 2014/0168267 (hereinafter Kim) and Friesen et al. US-PGPUB No. 2011/0205242 (hereinafter Friesen). 
Re Claim 1: 
Valdivia’s VR device equipped with tracking cameras for capturing the user’s gestures in view of Kim/Friesen’s imaging devices for capturing the user’s gestures teaches a method performed by one or more processors of an augmented reality (AR) system, the method comprising: 
detecting at least one feature of a physical object located in a real-world space based at least in part on images or video of the physical object captured by an image capture device (
Valdivia implicitly teaches capturing images or video of the user’s gestures or controllers by the tracking camera as the user’s hand images have been displayed in FIGS. 12A-12D and 26A-26C while Kim and/or Friesen explicitly teaches capturing the images or video of the user’s gestures. 
Valdivia teaches at FIGS. 12A-12D and at Paragraph 0133-0134 that the tools may create a more tangible and defined sense of control for the user, with the user able to virtually pick up and hold particular tools with the particular functions….the color adjustment interface includes the color wheel 1260 for adjusting the color of the marker tool 1210…the user may aim a reticle at a particular tool, which may cause the tool to be picked up and held by the reticle such that the particular tool may appear to be secured to a location associated with the reticle…further hand-gesture inputs may have effects in the virtual space based on the nature of the tool being held and at Paragraph 0166 and FIGS. 26A-26C that the user may be able to kick a virtual ball by correspondingly moving an associated controller…the user may be able to hold a camera tool affixed to a rendering of the user’s hand and may take a picture of a region of the virtual space with a suitable input…and at Paragraph 0167 and FIGS. 26A-26C that the user may using a second controller associated with a rendering of a second hand, select one or more of the interactive elements to alter the size or color of the marker tool 2620….A first controller corresponding to the rendering of the left hand 2640 may be used to perform a trigger gesture….If the user is holding a paintbrush tool in association with a rendering of the user’s right hand associated with a second controller, in association with a reticle, the menu of items may be a menu of different colors…if the user is holding a paintbrush tool, the menu of different colors may appear on a rendering of an artist’s palette that appears to be resting on a rendering of the hand associated with the first controller….The virtual reality system may determine that the user is reaching for a paintbrush tool and may pre-emptively display the menu of items associated with the paint brush tool, e.g., a virtual palette of colors in a suitable area. 
Valdivia teaches at Paragraph 0110 a user may select a hit target using a controller that corresponds to a rendering of the user’s hand…the user may move the controller and cause the rendering of the user’s hand to point at the hit target, tap the hit target, grab the hit target…A point gesture may be performed with a controller by pressing a button, performing some gesture in the virtual world, performing some gesture in the real world, e.g., lifting the finger in the real world off a controller…the point gesture may cause a laser-pointer beam to emanate from the finger to aid with pointing at particular areas or items with accuracy.  
Valdivia teaches at Paragraph 0107 that the virtual reality system may make use of outside-in tracking, in which a tracking camera is placed external to the headset device….the tracking camera may track the location of the headset…the tracking camera may capture images around it in the real world…the gaze-tracking mechanism may also track one or more tilt angles of the user’s head or headset device, tracking the pitch, yaw and roll with respect to a virtual pivot point….These tilt angles may be determined based on inputs from one or more tracking cameras. 
Valdivia teaches at Paragraph 0164 that the virtual reality system may receive inputs from a controller system that may accept additional inputs from the user…The controller system may include a detection mechanism that determines the motion and/or location of one or more of the controllers…the detection mechanism may include a camera that detects the location of the one or more controllers. The camera may be positioned in a location remote from the controllers…the detection mechanism may also track the pitch, yaw and roll of the controllers to determine its orientation in six degrees of freedom. The detection mechanism may include a motion-tracking device within each of the controllers that may detect gestures and other types of motion inputs. The detection mechanism may employ outside-in tracking.  
Kim teaches at Paragraph 0071 that a user makes a gesture 23 for interaction of the augmented reality in the work area 21. The user’s gesture 23 may include a particular shape of a hand or a motion. The camera 11 acquires a captured image including the gesture 23. The acquired captured image is transmitted to the control device 12. 
Friesen teaches at FIG. 8 and Paragraph 0078 that the color palette 802 may comprise a color-wheel type color palette. User 200 may select a color from color palette 802 by pointing interacting device 108 at the desired color….user 200 may select color 804 from color palette 802. Friesen teaches at Paragraph 0072 that using this optical information, computing device 102 tracks the position of interacting device 108 and is able to detect when interacting device 108 has made contact with the surface of proxy 210. Friesen teaches at Paragraph 0131 that the images gathered from imaging device 3006 can be received by computing device 3002 and combined with virtual information…this allows system 3000 to augment the view of a user with one or more virtual objects or images and at Paragraph 0063 that computing device 102 may combine virtual objects or virtual images with images of the real-world environment….imaging device 106 may be used to track the motion of interacting device 108. 
); 
determining an orientation of the physical object in the real-world space, based at least in part on the captured images or video, without receiving control signals or communications from the physical object (
Valdivia teaches at FIGS. 12A-12D and at Paragraph 0133-0134 that the tools may create a more tangible and defined sense of control for the user, with the user able to virtually pick up and hold particular tools with the particular functions….the color adjustment interface includes the color wheel 1260 for adjusting the color of the marker tool 1210…the user may aim a reticle at a particular tool, which may cause the tool to be picked up and held by the reticle such that the particular tool may appear to be secured to a location associated with the reticle…further hand-gesture inputs may have effects in the virtual space based on the nature of the tool being held and at Paragraph 0166 and FIGS. 26A-26C that the user may be able to kick a virtual ball by correspondingly moving an associated controller…the user may be able to hold a camera tool affixed to a rendering of the user’s hand and may take a picture of a region of the virtual space with a suitable input…and at Paragraph 0167 and FIGS. 26A-26C that the user may using a second controller associated with a rendering of a second hand, select one or more of the interactive elements to alter the size or color of the marker tool 2620….A first controller corresponding to the rendering of the left hand 2640 may be used to perform a trigger gesture….If the user is holding a paintbrush tool in association with a rendering of the user’s right hand associated with a second controller, in association with a reticle, the menu of items may be a menu of different colors…if the user is holding a paintbrush tool, the menu of different colors may appear on a rendering of an artist’s palette that appears to be resting on a rendering of the hand associated with the first controller….The virtual reality system may determine that the user is reaching for a paintbrush tool and may pre-emptively display the menu of items associated with the paint brush tool, e.g., a virtual palette of colors in a suitable area. 
Valdivia teaches at Paragraph 0110 a user may select a hit target using a controller that corresponds to a rendering of the user’s hand…the user may move the controller and cause the rendering of the user’s hand to point at the hit target, tap the hit target, grab the hit target…A point gesture may be performed with a controller by pressing a button, performing some gesture in the virtual world, performing some gesture in the real world, e.g., lifting the finger in the real world off a controller…the point gesture may cause a laser-pointer beam to emanate from the finger to aid with pointing at particular areas or items with accuracy.  
Valdivia teaches at Paragraph 0107 that the virtual reality system may make use of outside-in tracking, in which a tracking camera is placed external to the headset device….the tracking camera may track the location of the headset…the tracking camera may capture images around it in the real world…the gaze-tracking mechanism may also track one or more tilt angles of the user’s head or headset device, tracking the pitch, yaw and roll with respect to a virtual pivot point….These tilt angles may be determined based on inputs from one or more tracking cameras. 
Valdivia teaches at Paragraph 0164 that the virtual reality system may receive inputs from a controller system that may accept additional inputs from the user…The controller system may include a detection mechanism that determines the motion and/or location of one or more of the controllers…the detection mechanism may include a camera that detects the location of the one or more controllers. The camera may be positioned in a location remote from the controllers…the detection mechanism may also track the pitch, yaw and roll of the controllers to determine its orientation in six degrees of freedom. The detection mechanism may include a motion-tracking device within each of the controllers that may detect gestures and other types of motion inputs. The detection mechanism may employ outside-in tracking.  
Kim teaches at Paragraph 0071 that a user makes a gesture 23 for interaction of the augmented reality in the work area 21. The user’s gesture 23 may include a particular shape of a hand or a motion. The camera 11 acquires a captured image including the gesture 23. The acquired captured image is transmitted to the control device 12. 
Friesen teaches at FIG. 8 and Paragraph 0078 that the color palette 802 may comprise a color-wheel type color palette. User 200 may select a color from color palette 802 by pointing interacting device 108 at the desired color….user 200 may select color 804 from color palette 802. Friesen teaches at Paragraph 0072 that using this optical information, computing device 102 tracks the position of interacting device 108 and is able to detect when interacting device 108 has made contact with the surface of proxy 210. Friesen teaches at Paragraph 0131 that the images gathered from imaging device 3006 can be received by computing device 3002 and combined with virtual information…this allows system 3000 to augment the view of a user with one or more virtual objects or images and at Paragraph 0063 that computing device 102 may combine virtual objects or virtual images with images of the real-world environment….imaging device 106 may be used to track the motion of interacting device 108); 
Valdivia teaches at FIGS. 12A-12D and at Paragraph 0133-0134 that the tools may create a more tangible and defined sense of control for the user, with the user able to virtually pick up and hold particular tools with the particular functions….the color adjustment interface includes the color wheel 1260 for adjusting the color of the marker tool 1210…the user may aim a reticle at a particular tool, which may cause the tool to be picked up and held by the reticle such that the particular tool may appear to be secured to a location associated with the reticle…further hand-gesture inputs may have effects in the virtual space based on the nature of the tool being held and at Paragraph 0166 and FIGS. 26A-26C that the user may be able to kick a virtual ball by correspondingly moving an associated controller…the user may be able to hold a camera tool affixed to a rendering of the user’s hand and may take a picture of a region of the virtual space with a suitable input…and at Paragraph 0167 and FIGS. 26A-26C that the user may using a second controller associated with a rendering of a second hand, select one or more of the interactive elements to alter the size or color of the marker tool 2620….A first controller corresponding to the rendering of the left hand 2640 may be used to perform a trigger gesture….If the user is holding a paintbrush tool in association with a rendering of the user’s right hand associated with a second controller, in association with a reticle, the menu of items may be a menu of different colors…if the user is holding a paintbrush tool, the menu of different colors may appear on a rendering of an artist’s palette that appears to be resting on a rendering of the hand associated with the first controller….The virtual reality system may determine that the user is reaching for a paintbrush tool and may pre-emptively display the menu of items associated with the paint brush tool, e.g., a virtual palette of colors in a suitable area. 
Valdivia teaches at Paragraph 0110 a user may select a hit target using a controller that corresponds to a rendering of the user’s hand…the user may move the controller and cause the rendering of the user’s hand to point at the hit target, tap the hit target, grab the hit target…A point gesture may be performed with a controller by pressing a button, performing some gesture in the virtual world, performing some gesture in the real world, e.g., lifting the finger in the real world off a controller…the point gesture may cause a laser-pointer beam to emanate from the finger to aid with pointing at particular areas or items with accuracy.  
Valdivia teaches at Paragraph 0107 that the virtual reality system may make use of outside-in tracking, in which a tracking camera is placed external to the headset device….the tracking camera may track the location of the headset…the tracking camera may capture images around it in the real world…the gaze-tracking mechanism may also track one or more tilt angles of the user’s head or headset device, tracking the pitch, yaw and roll with respect to a virtual pivot point….These tilt angles may be determined based on inputs from one or more tracking cameras. 
Valdivia teaches at Paragraph 0164 that the virtual reality system may receive inputs from a controller system that may accept additional inputs from the user…The controller system may include a detection mechanism that determines the motion and/or location of one or more of the controllers…the detection mechanism may include a camera that detects the location of the one or more controllers. The camera may be positioned in a location remote from the controllers…the detection mechanism may also track the pitch, yaw and roll of the controllers to determine its orientation in six degrees of freedom. The detection mechanism may include a motion-tracking device within each of the controllers that may detect gestures and other types of motion inputs. The detection mechanism may employ outside-in tracking); 
Valdivia teaches at FIGS. 12A-12D and at Paragraph 0133-0134 that the tools may create a more tangible and defined sense of control for the user, with the user able to virtually pick up and hold particular tools with the particular functions….the color adjustment interface includes the color wheel 1260 for adjusting the color of the marker tool 1210…the user may aim a reticle at a particular tool, which may cause the tool to be picked up and held by the reticle such that the particular tool may appear to be secured to a location associated with the reticle…further hand-gesture inputs may have effects in the virtual space based on the nature of the tool being held and at Paragraph 0166 and FIGS. 26A-26C that the user may be able to kick a virtual ball by correspondingly moving an associated controller…the user may be able to hold a camera tool affixed to a rendering of the user’s hand and may take a picture of a region of the virtual space with a suitable input…and at Paragraph 0167 and FIGS. 26A-26C that the user may using a second controller associated with a rendering of a second hand, select one or more of the interactive elements to alter the size or color of the marker tool 2620….A first controller corresponding to the rendering of the left hand 2640 may be used to perform a trigger gesture….If the user is holding a paintbrush tool in association with a rendering of the user’s right hand associated with a second controller, in association with a reticle, the menu of items may be a menu of different colors…if the user is holding a paintbrush tool, the menu of different colors may appear on a rendering of an artist’s palette that appears to be resting on a rendering of the hand associated with the first controller….The virtual reality system may determine that the user is reaching for a paintbrush tool and may pre-emptively display the menu of items associated with the paint brush tool, e.g., a virtual palette of colors in a suitable area. 
Valdivia teaches at Paragraph 0110 a user may select a hit target using a controller that corresponds to a rendering of the user’s hand…the user may move the controller and cause the rendering of the user’s hand to point at the hit target, tap the hit target, grab the hit target…A point gesture may be performed with a controller by pressing a button, performing some gesture in the virtual world, performing some gesture in the real world, e.g., lifting the finger in the real world off a controller…the point gesture may cause a laser-pointer beam to emanate from the finger to aid with pointing at particular areas or items with accuracy.  
Valdivia teaches at Paragraph 0107 that the virtual reality system may make use of outside-in tracking, in which a tracking camera is placed external to the headset device….the tracking camera may track the location of the headset…the tracking camera may capture images around it in the real world…the gaze-tracking mechanism may also track one or more tilt angles of the user’s head or headset device, tracking the pitch, yaw and roll with respect to a virtual pivot point….These tilt angles may be determined based on inputs from one or more tracking cameras. 
Valdivia teaches at Paragraph 0164 that the virtual reality system may receive inputs from a controller system that may accept additional inputs from the user…The controller system may include a detection mechanism that determines the motion and/or location of one or more of the controllers…the detection mechanism may include a camera that detects the location of the one or more controllers. The camera may be positioned in a location remote from the controllers…the detection mechanism may also track the pitch, yaw and roll of the controllers to determine its orientation in six degrees of freedom. The detection mechanism may include a motion-tracking device within each of the controllers that may detect gestures and other types of motion inputs. The detection mechanism may employ outside-in tracking); 
Detecting a movement of the physical object in the real-world space, based at least in part on the captured images or video, without receiving control signals control signals or communications from the physical object (Valdivia teaches at FIGS. 12A-12D and at Paragraph 0133-0134 that the tools may create a more tangible and defined sense of control for the user, with the user able to virtually pick up and hold particular tools with the particular functions….the color adjustment interface includes the color wheel 1260 for adjusting the color of the marker tool 1210…the user may aim a reticle at a particular tool, which may cause the tool to be picked up and held by the reticle such that the particular tool may appear to be secured to a location associated with the reticle…further hand-gesture inputs may have effects in the virtual space based on the nature of the tool being held and at Paragraph 0166 and FIGS. 26A-26C that the user may be able to kick a virtual ball by correspondingly moving an associated controller…the user may be able to hold a camera tool affixed to a rendering of the user’s hand and may take a picture of a region of the virtual space with a suitable input…and at Paragraph 0167 and FIGS. 26A-26C that the user may using a second controller associated with a rendering of a second hand, select one or more of the interactive elements to alter the size or color of the marker tool 2620….A first controller corresponding to the rendering of the left hand 2640 may be used to perform a trigger gesture….If the user is holding a paintbrush tool in association with a rendering of the user’s right hand associated with a second controller, in association with a reticle, the menu of items may be a menu of different colors…if the user is holding a paintbrush tool, the menu of different colors may appear on a rendering of an artist’s palette that appears to be resting on a rendering of the hand associated with the first controller….The virtual reality system may determine that the user is reaching for a paintbrush tool and may pre-emptively display the menu of items associated with the paint brush tool, e.g., a virtual palette of colors in a suitable area. 
Valdivia teaches at Paragraph 0110 a user may select a hit target using a controller that corresponds to a rendering of the user’s hand…the user may move the controller and cause the rendering of the user’s hand to point at the hit target, tap the hit target, grab the hit target…A point gesture may be performed with a controller by pressing a button, performing some gesture in the virtual world, performing some gesture in the real world, e.g., lifting the finger in the real world off a controller…the point gesture may cause a laser-pointer beam to emanate from the finger to aid with pointing at particular areas or items with accuracy.  
Valdivia teaches at Paragraph 0107 that the virtual reality system may make use of outside-in tracking, in which a tracking camera is placed external to the headset device….the tracking camera may track the location of the headset…the tracking camera may capture images around it in the real world…the gaze-tracking mechanism may also track one or more tilt angles of the user’s head or headset device, tracking the pitch, yaw and roll with respect to a virtual pivot point….These tilt angles may be determined based on inputs from one or more tracking cameras. 
Valdivia teaches at Paragraph 0164 that the virtual reality system may receive inputs from a controller system that may accept additional inputs from the user…The controller system may include a detection mechanism that determines the motion and/or location of one or more of the controllers…the detection mechanism may include a camera that detects the location of the one or more controllers. The camera may be positioned in a location remote from the controllers…the detection mechanism may also track the pitch, yaw and roll of the controllers to determine its orientation in six degrees of freedom. The detection mechanism may include a motion-tracking device within each of the controllers that may detect gestures and other types of motion inputs. The detection mechanism may employ outside-in tracking.  
Kim teaches at Paragraph 0071 that a user makes a gesture 23 for interaction of the augmented reality in the work area 21. The user’s gesture 23 may include a particular shape of a hand or a motion. The camera 11 acquires a captured image including the gesture 23. The acquired captured image is transmitted to the control device 12. 
Friesen teaches at FIG. 8 and Paragraph 0078 that the color palette 802 may comprise a color-wheel type color palette. User 200 may select a color from color palette 802 by pointing interacting device 108 at the desired color….user 200 may select color 804 from color palette 802. Friesen teaches at Paragraph 0072 that using this optical information, computing device 102 tracks the position of interacting device 108 and is able to detect when interacting device 108 has made contact with the surface of proxy 210. Friesen teaches at Paragraph 0131 that the images gathered from imaging device 3006 can be received by computing device 3002 and combined with virtual information…this allows system 3000 to augment the view of a user with one or more virtual objects or images and at Paragraph 0063 that computing device 102 may combine virtual objects or virtual images with images of the real-world environment….imaging device 106 may be used to track the motion of interacting device 108. 
);  
Moving the virtual object around the continuous spectrum of colors presented in the VR environment based at least in part on the detected movement of the physical object in the real-world space (
Valdivia teaches at FIGS. 12A-12D and at Paragraph 0133-0134 that the tools may create a more tangible and defined sense of control for the user, with the user able to virtually pick up and hold particular tools with the particular functions….the color adjustment interface includes the color wheel 1260 for adjusting the color of the marker tool 1210…the user may aim a reticle at a particular tool, which may cause the tool to be picked up and held by the reticle such that the particular tool may appear to be secured to a location associated with the reticle…further hand-gesture inputs may have effects in the virtual space based on the nature of the tool being held and at Paragraph 0166 and FIGS. 26A-26C that the user may be able to kick a virtual ball by correspondingly moving an associated controller…the user may be able to hold a camera tool affixed to a rendering of the user’s hand and may take a picture of a region of the virtual space with a suitable input…and at Paragraph 0167 and FIGS. 26A-26C that the user may using a second controller associated with a rendering of a second hand, select one or more of the interactive elements to alter the size or color of the marker tool 2620….A first controller corresponding to the rendering of the left hand 2640 may be used to perform a trigger gesture….If the user is holding a paintbrush tool in association with a rendering of the user’s right hand associated with a second controller, in association with a reticle, the menu of items may be a menu of different colors…if the user is holding a paintbrush tool, the menu of different colors may appear on a rendering of an artist’s palette that appears to be resting on a rendering of the hand associated with the first controller….The virtual reality system may determine that the user is reaching for a paintbrush tool and may pre-emptively display the menu of items associated with the paint brush tool, e.g., a virtual palette of colors in a suitable area. 
Valdivia teaches at Paragraph 0110 a user may select a hit target using a controller that corresponds to a rendering of the user’s hand…the user may move the controller and cause the rendering of the user’s hand to point at the hit target, tap the hit target, grab the hit target…A point gesture may be performed with a controller by pressing a button, performing some gesture in the virtual world, performing some gesture in the real world, e.g., lifting the finger in the real world off a controller…the point gesture may cause a laser-pointer beam to emanate from the finger to aid with pointing at particular areas or items with accuracy.  
Valdivia teaches at Paragraph 0107 that the virtual reality system may make use of outside-in tracking, in which a tracking camera is placed external to the headset device….the tracking camera may track the location of the headset…the tracking camera may capture images around it in the real world…the gaze-tracking mechanism may also track one or more tilt angles of the user’s head or headset device, tracking the pitch, yaw and roll with respect to a virtual pivot point….These tilt angles may be determined based on inputs from one or more tracking cameras. 
Valdivia teaches at Paragraph 0164 that the virtual reality system may receive inputs from a controller system that may accept additional inputs from the user…The controller system may include a detection mechanism that determines the motion and/or location of one or more of the controllers…the detection mechanism may include a camera that detects the location of the one or more controllers. The camera may be positioned in a location remote from the controllers…the detection mechanism may also track the pitch, yaw and roll of the controllers to determine its orientation in six degrees of freedom. The detection mechanism may include a motion-tracking device within each of the controllers that may detect gestures and other types of motion inputs. The detection mechanism may employ outside-in tracking.  
Kim teaches at Paragraph 0071 that a user makes a gesture 23 for interaction of the augmented reality in the work area 21. The user’s gesture 23 may include a particular shape of a hand or a motion. The camera 11 acquires a captured image including the gesture 23. The acquired captured image is transmitted to the control device 12. 
Friesen teaches at FIG. 8 and Paragraph 0078 that the color palette 802 may comprise a color-wheel type color palette. User 200 may select a color from color palette 802 by pointing interacting device 108 at the desired color….user 200 may select color 804 from color palette 802. Friesen teaches at Paragraph 0072 that using this optical information, computing device 102 tracks the position of interacting device 108 and is able to detect when interacting device 108 has made contact with the surface of proxy 210. Friesen teaches at Paragraph 0131 that the images gathered from imaging device 3006 can be received by computing device 3002 and combined with virtual information…this allows system 3000 to augment the view of a user with one or more virtual objects or images and at Paragraph 0063 that computing device 102 may combine virtual objects or virtual images with images of the real-world environment….imaging device 106 may be used to track the motion of interacting device 108. 
). 

It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Kim/Friesen’s imaging devices to have captured the images of the user’s gestures into Valdivia to have modified Valdivia’s tracking camera for tracking user’s gestures using the images as Valdivia’s tracking cameras are capable of capturing the images of the user’s gestures where the user’s hand have been displayed in FIGS. 12A-12D and 26A-26C. One of the ordinary skill in the art would have been motivated to have recognized that Valdivia’s tracking cameras have captured the images of the user’s gestures in the same manner as Kim/Friesen’s imaging devices. 

The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that manipulating one or more target objects in the real world based at least in part on the detected movement of the physical object in the real-world space. 
However, Valdivia, Kim and Friesen further teach the claim limitation that manipulating one or more target objects in the real world based at least in part on the detected movement of the physical object in the real-world space (Valdivia implicitly teaches capturing images or video of the user’s gestures or controllers by the tracking camera as the user’s hand images have been displayed in FIGS. 12A-12D and 26A-26C while Kim and/or Friesen explicitly teaches capturing the images or video of the user’s gestures. 
Valdivia teaches at FIGS. 12A-12D and at Paragraph 0133-0134 that the tools may create a more tangible and defined sense of control for the user, with the user able to virtually pick up and hold particular tools with the particular functions….the color adjustment interface includes the color wheel 1260 for adjusting the color of the marker tool 1210…the user may aim a reticle at a particular tool, which may cause the tool to be picked up and held by the reticle such that the particular tool may appear to be secured to a location associated with the reticle…further hand-gesture inputs may have effects in the virtual space based on the nature of the tool being held and at Paragraph 0166 and FIGS. 26A-26C that the user may be able to kick a virtual ball by correspondingly moving an associated controller…the user may be able to hold a camera tool affixed to a rendering of the user’s hand and may take a picture of a region of the virtual space with a suitable input…and at Paragraph 0167 and FIGS. 26A-26C that the user may using a second controller associated with a rendering of a second hand, select one or more of the interactive elements to alter the size or color of the marker tool 2620….A first controller corresponding to the rendering of the left hand 2640 may be used to perform a trigger gesture….If the user is holding a paintbrush tool in association with a rendering of the user’s right hand associated with a second controller, in association with a reticle, the menu of items may be a menu of different colors…if the user is holding a paintbrush tool, the menu of different colors may appear on a rendering of an artist’s palette that appears to be resting on a rendering of the hand associated with the first controller….The virtual reality system may determine that the user is reaching for a paintbrush tool and may pre-emptively display the menu of items associated with the paint brush tool, e.g., a virtual palette of colors in a suitable area. 
Valdivia teaches at Paragraph 0110 a user may select a hit target using a controller that corresponds to a rendering of the user’s hand…the user may move the controller and cause the rendering of the user’s hand to point at the hit target, tap the hit target, grab the hit target…A point gesture may be performed with a controller by pressing a button, performing some gesture in the virtual world, performing some gesture in the real world, e.g., lifting the finger in the real world off a controller…the point gesture may cause a laser-pointer beam to emanate from the finger to aid with pointing at particular areas or items with accuracy.  
Valdivia teaches at Paragraph 0107 that the virtual reality system may make use of outside-in tracking, in which a tracking camera is placed external to the headset device….the tracking camera may track the location of the headset…the tracking camera may capture images around it in the real world…the gaze-tracking mechanism may also track one or more tilt angles of the user’s head or headset device, tracking the pitch, yaw and roll with respect to a virtual pivot point….These tilt angles may be determined based on inputs from one or more tracking cameras. 
Valdivia teaches at Paragraph 0164 that the virtual reality system may receive inputs from a controller system that may accept additional inputs from the user…The controller system may include a detection mechanism that determines the motion and/or location of one or more of the controllers…the detection mechanism may include a camera that detects the location of the one or more controllers. The camera may be positioned in a location remote from the controllers…the detection mechanism may also track the pitch, yaw and roll of the controllers to determine its orientation in six degrees of freedom. The detection mechanism may include a motion-tracking device within each of the controllers that may detect gestures and other types of motion inputs. The detection mechanism may employ outside-in tracking.  
Kim teaches at Paragraph 0071 that a user makes a gesture 23 for interaction of the augmented reality in the work area 21. The user’s gesture 23 may include a particular shape of a hand or a motion. The camera 11 acquires a captured image including the gesture 23. The acquired captured image is transmitted to the control device 12. 
Friesen teaches at FIG. 8 and Paragraph 0078 that the color palette 802 may comprise a color-wheel type color palette. User 200 may select a color from color palette 802 by pointing interacting device 108 at the desired color….user 200 may select color 804 from color palette 802. Friesen teaches at Paragraph 0072 that using this optical information, computing device 102 tracks the position of interacting device 108 and is able to detect when interacting device 108 has made contact with the surface of proxy 210. Friesen teaches at Paragraph 0131 that the images gathered from imaging device 3006 can be received by computing device 3002 and combined with virtual information…this allows system 3000 to augment the view of a user with one or more virtual objects or images and at Paragraph 0063 that computing device 102 may combine virtual objects or virtual images with images of the real-world environment….imaging device 106 may be used to track the motion of interacting device 108. 
). 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the physical object is incapable of exchanging signals or communicating with the AR system or the image capture device.
Valdivia, Kim and Friesen teach the claim limitation that the physical object is incapable of exchanging signals or communicating with the AR system or the image capture device (Valdivia implicitly teaches capturing images or video of the user’s gestures or controllers by the tracking camera as the user’s hand images have been displayed in FIGS. 12A-12D and 26A-26C while Kim and/or Friesen explicitly teaches capturing the images or video of the user’s gestures. 
Valdivia teaches at FIGS. 12A-12D and at Paragraph 0133-0134 that the tools may create a more tangible and defined sense of control for the user, with the user able to virtually pick up and hold particular tools with the particular functions….the color adjustment interface includes the color wheel 1260 for adjusting the color of the marker tool 1210…the user may aim a reticle at a particular tool, which may cause the tool to be picked up and held by the reticle such that the particular tool may appear to be secured to a location associated with the reticle…further hand-gesture inputs may have effects in the virtual space based on the nature of the tool being held and at Paragraph 0166 and FIGS. 26A-26C that the user may be able to kick a virtual ball by correspondingly moving an associated controller…the user may be able to hold a camera tool affixed to a rendering of the user’s hand and may take a picture of a region of the virtual space with a suitable input…and at Paragraph 0167 and FIGS. 26A-26C that the user may using a second controller associated with a rendering of a second hand, select one or more of the interactive elements to alter the size or color of the marker tool 2620….A first controller corresponding to the rendering of the left hand 2640 may be used to perform a trigger gesture….If the user is holding a paintbrush tool in association with a rendering of the user’s right hand associated with a second controller, in association with a reticle, the menu of items may be a menu of different colors…if the user is holding a paintbrush tool, the menu of different colors may appear on a rendering of an artist’s palette that appears to be resting on a rendering of the hand associated with the first controller….The virtual reality system may determine that the user is reaching for a paintbrush tool and may pre-emptively display the menu of items associated with the paint brush tool, e.g., a virtual palette of colors in a suitable area. 
Valdivia teaches at Paragraph 0110 a user may select a hit target using a controller that corresponds to a rendering of the user’s hand…the user may move the controller and cause the rendering of the user’s hand to point at the hit target, tap the hit target, grab the hit target…A point gesture may be performed with a controller by pressing a button, performing some gesture in the virtual world, performing some gesture in the real world, e.g., lifting the finger in the real world off a controller…the point gesture may cause a laser-pointer beam to emanate from the finger to aid with pointing at particular areas or items with accuracy.  
Valdivia teaches at Paragraph 0107 that the virtual reality system may make use of outside-in tracking, in which a tracking camera is placed external to the headset device….the tracking camera may track the location of the headset…the tracking camera may capture images around it in the real world…the gaze-tracking mechanism may also track one or more tilt angles of the user’s head or headset device, tracking the pitch, yaw and roll with respect to a virtual pivot point….These tilt angles may be determined based on inputs from one or more tracking cameras. 
Valdivia teaches at Paragraph 0164 that the virtual reality system may receive inputs from a controller system that may accept additional inputs from the user…The controller system may include a detection mechanism that determines the motion and/or location of one or more of the controllers…the detection mechanism may include a camera that detects the location of the one or more controllers. The camera may be positioned in a location remote from the controllers…the detection mechanism may also track the pitch, yaw and roll of the controllers to determine its orientation in six degrees of freedom. The detection mechanism may include a motion-tracking device within each of the controllers that may detect gestures and other types of motion inputs. The detection mechanism may employ outside-in tracking.  
Kim teaches at Paragraph 0071 that a user makes a gesture 23 for interaction of the augmented reality in the work area 21. The user’s gesture 23 may include a particular shape of a hand or a motion. The camera 11 acquires a captured image including the gesture 23. The acquired captured image is transmitted to the control device 12. 
Friesen teaches at FIG. 8 and Paragraph 0078 that the color palette 802 may comprise a color-wheel type color palette. User 200 may select a color from color palette 802 by pointing interacting device 108 at the desired color….user 200 may select color 804 from color palette 802. Friesen teaches at Paragraph 0072 that using this optical information, computing device 102 tracks the position of interacting device 108 and is able to detect when interacting device 108 has made contact with the surface of proxy 210. Friesen teaches at Paragraph 0131 that the images gathered from imaging device 3006 can be received by computing device 3002 and combined with virtual information…this allows system 3000 to augment the view of a user with one or more virtual objects or images and at Paragraph 0063 that computing device 102 may combine virtual objects or virtual images with images of the real-world environment….imaging device 106 may be used to track the motion of interacting device 108. 
). 
Re Claim 21: 
The claim 21 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the virtual object comprises a virtual pointer, the method further comprising: presenting the continuous spectrum of colors and the virtual pointer on a display screen viewable by a user.
Valdivia, Kim and Friesen teach the claim limitation that the virtual object comprises a virtual pointer, the method further comprising: presenting the continuous spectrum of colors and the virtual pointer on a display screen viewable by a user (Valdivia implicitly teaches capturing images or video of the user’s gestures or controllers by the tracking camera as the user’s hand images have been displayed in FIGS. 12A-12D and 26A-26C while Kim and/or Friesen explicitly teaches capturing the images or video of the user’s gestures. 
Valdivia teaches at FIGS. 12A-12D and at Paragraph 0133-0134 that the tools may create a more tangible and defined sense of control for the user, with the user able to virtually pick up and hold particular tools with the particular functions….the color adjustment interface includes the color wheel 1260 for adjusting the color of the marker tool 1210…the user may aim a reticle at a particular tool, which may cause the tool to be picked up and held by the reticle such that the particular tool may appear to be secured to a location associated with the reticle…further hand-gesture inputs may have effects in the virtual space based on the nature of the tool being held and at Paragraph 0166 and FIGS. 26A-26C that the user may be able to kick a virtual ball by correspondingly moving an associated controller…the user may be able to hold a camera tool affixed to a rendering of the user’s hand and may take a picture of a region of the virtual space with a suitable input…and at Paragraph 0167 and FIGS. 26A-26C that the user may using a second controller associated with a rendering of a second hand, select one or more of the interactive elements to alter the size or color of the marker tool 2620….A first controller corresponding to the rendering of the left hand 2640 may be used to perform a trigger gesture….If the user is holding a paintbrush tool in association with a rendering of the user’s right hand associated with a second controller, in association with a reticle, the menu of items may be a menu of different colors…if the user is holding a paintbrush tool, the menu of different colors may appear on a rendering of an artist’s palette that appears to be resting on a rendering of the hand associated with the first controller….The virtual reality system may determine that the user is reaching for a paintbrush tool and may pre-emptively display the menu of items associated with the paint brush tool, e.g., a virtual palette of colors in a suitable area. 
Valdivia teaches at Paragraph 0110 a user may select a hit target using a controller that corresponds to a rendering of the user’s hand…the user may move the controller and cause the rendering of the user’s hand to point at the hit target, tap the hit target, grab the hit target…A point gesture may be performed with a controller by pressing a button, performing some gesture in the virtual world, performing some gesture in the real world, e.g., lifting the finger in the real world off a controller…the point gesture may cause a laser-pointer beam to emanate from the finger to aid with pointing at particular areas or items with accuracy.  
Valdivia teaches at Paragraph 0107 that the virtual reality system may make use of outside-in tracking, in which a tracking camera is placed external to the headset device….the tracking camera may track the location of the headset…the tracking camera may capture images around it in the real world…the gaze-tracking mechanism may also track one or more tilt angles of the user’s head or headset device, tracking the pitch, yaw and roll with respect to a virtual pivot point….These tilt angles may be determined based on inputs from one or more tracking cameras. 
Valdivia teaches at Paragraph 0164 that the virtual reality system may receive inputs from a controller system that may accept additional inputs from the user…The controller system may include a detection mechanism that determines the motion and/or location of one or more of the controllers…the detection mechanism may include a camera that detects the location of the one or more controllers. The camera may be positioned in a location remote from the controllers…the detection mechanism may also track the pitch, yaw and roll of the controllers to determine its orientation in six degrees of freedom. The detection mechanism may include a motion-tracking device within each of the controllers that may detect gestures and other types of motion inputs. The detection mechanism may employ outside-in tracking.  
Kim teaches at Paragraph 0071 that a user makes a gesture 23 for interaction of the augmented reality in the work area 21. The user’s gesture 23 may include a particular shape of a hand or a motion. The camera 11 acquires a captured image including the gesture 23. The acquired captured image is transmitted to the control device 12. 
Friesen teaches at FIG. 8 and Paragraph 0078 that the color palette 802 may comprise a color-wheel type color palette. User 200 may select a color from color palette 802 by pointing interacting device 108 at the desired color….user 200 may select color 804 from color palette 802. Friesen teaches at Paragraph 0072 that using this optical information, computing device 102 tracks the position of interacting device 108 and is able to detect when interacting device 108 has made contact with the surface of proxy 210. Friesen teaches at Paragraph 0131 that the images gathered from imaging device 3006 can be received by computing device 3002 and combined with virtual information…this allows system 3000 to augment the view of a user with one or more virtual objects or images and at Paragraph 0063 that computing device 102 may combine virtual objects or virtual images with images of the real-world environment….imaging device 106 may be used to track the motion of interacting device 108. 
). 

Re Claim 22: 
The claim 22 encompasses the same scope of invention as that of the claim 21 except additional claim limitation of selecting a color of the continuous spectrum of colors based on a position of the virtual pointer relative to one or more colors of the continuous spectrum of colors.
Valdivia, Kim and Friesen teach the claim limitation of selecting a color of the continuous spectrum of colors based on a position of the virtual pointer relative to one or more colors of the continuous spectrum of colors (Valdivia implicitly teaches capturing images or video of the user’s gestures or controllers by the tracking camera as the user’s hand images have been displayed in FIGS. 12A-12D and 26A-26C while Kim and/or Friesen explicitly teaches capturing the images or video of the user’s gestures. 
Valdivia teaches at FIGS. 12A-12D and at Paragraph 0133-0134 that the tools may create a more tangible and defined sense of control for the user, with the user able to virtually pick up and hold particular tools with the particular functions….the color adjustment interface includes the color wheel 1260 for adjusting the color of the marker tool 1210…the user may aim a reticle at a particular tool, which may cause the tool to be picked up and held by the reticle such that the particular tool may appear to be secured to a location associated with the reticle…further hand-gesture inputs may have effects in the virtual space based on the nature of the tool being held and at Paragraph 0166 and FIGS. 26A-26C that the user may be able to kick a virtual ball by correspondingly moving an associated controller…the user may be able to hold a camera tool affixed to a rendering of the user’s hand and may take a picture of a region of the virtual space with a suitable input…and at Paragraph 0167 and FIGS. 26A-26C that the user may using a second controller associated with a rendering of a second hand, select one or more of the interactive elements to alter the size or color of the marker tool 2620….A first controller corresponding to the rendering of the left hand 2640 may be used to perform a trigger gesture….If the user is holding a paintbrush tool in association with a rendering of the user’s right hand associated with a second controller, in association with a reticle, the menu of items may be a menu of different colors…if the user is holding a paintbrush tool, the menu of different colors may appear on a rendering of an artist’s palette that appears to be resting on a rendering of the hand associated with the first controller….The virtual reality system may determine that the user is reaching for a paintbrush tool and may pre-emptively display the menu of items associated with the paint brush tool, e.g., a virtual palette of colors in a suitable area. 
Valdivia teaches at Paragraph 0110 a user may select a hit target using a controller that corresponds to a rendering of the user’s hand…the user may move the controller and cause the rendering of the user’s hand to point at the hit target, tap the hit target, grab the hit target…A point gesture may be performed with a controller by pressing a button, performing some gesture in the virtual world, performing some gesture in the real world, e.g., lifting the finger in the real world off a controller…the point gesture may cause a laser-pointer beam to emanate from the finger to aid with pointing at particular areas or items with accuracy.  
Valdivia teaches at Paragraph 0107 that the virtual reality system may make use of outside-in tracking, in which a tracking camera is placed external to the headset device….the tracking camera may track the location of the headset…the tracking camera may capture images around it in the real world…the gaze-tracking mechanism may also track one or more tilt angles of the user’s head or headset device, tracking the pitch, yaw and roll with respect to a virtual pivot point….These tilt angles may be determined based on inputs from one or more tracking cameras. 
Valdivia teaches at Paragraph 0164 that the virtual reality system may receive inputs from a controller system that may accept additional inputs from the user…The controller system may include a detection mechanism that determines the motion and/or location of one or more of the controllers…the detection mechanism may include a camera that detects the location of the one or more controllers. The camera may be positioned in a location remote from the controllers…the detection mechanism may also track the pitch, yaw and roll of the controllers to determine its orientation in six degrees of freedom. The detection mechanism may include a motion-tracking device within each of the controllers that may detect gestures and other types of motion inputs. The detection mechanism may employ outside-in tracking.  
Kim teaches at Paragraph 0071 that a user makes a gesture 23 for interaction of the augmented reality in the work area 21. The user’s gesture 23 may include a particular shape of a hand or a motion. The camera 11 acquires a captured image including the gesture 23. The acquired captured image is transmitted to the control device 12. 
Friesen teaches at FIG. 8 and Paragraph 0078 that the color palette 802 may comprise a color-wheel type color palette. User 200 may select a color from color palette 802 by pointing interacting device 108 at the desired color….user 200 may select color 804 from color palette 802. Friesen teaches at Paragraph 0072 that using this optical information, computing device 102 tracks the position of interacting device 108 and is able to detect when interacting device 108 has made contact with the surface of proxy 210. Friesen teaches at Paragraph 0131 that the images gathered from imaging device 3006 can be received by computing device 3002 and combined with virtual information…this allows system 3000 to augment the view of a user with one or more virtual objects or images and at Paragraph 0063 that computing device 102 may combine virtual objects or virtual images with images of the real-world environment….imaging device 106 may be used to track the motion of interacting device 108. 
). 
Re Claim 23: 
The claim 23 encompasses the same scope of invention as that of the claim 22 except additional claim limitation that generating another virtual object in the VR environment; and changing a color of the other virtual object based on the selected color.
Valdivia, Kim and Friesen teach the claim limitation that generating another virtual object in the VR environment; and changing a color of the other virtual object based on the selected color (Valdivia implicitly teaches capturing images or video of the user’s gestures or controllers by the tracking camera as the user’s hand images have been displayed in FIGS. 12A-12D and 26A-26C while Kim and/or Friesen explicitly teaches capturing the images or video of the user’s gestures. 
Valdivia teaches at FIGS. 12A-12D and at Paragraph 0133-0134 that the tools may create a more tangible and defined sense of control for the user, with the user able to virtually pick up and hold particular tools with the particular functions….the color adjustment interface includes the color wheel 1260 for adjusting the color of the marker tool 1210…the user may aim a reticle at a particular tool, which may cause the tool to be picked up and held by the reticle such that the particular tool may appear to be secured to a location associated with the reticle…further hand-gesture inputs may have effects in the virtual space based on the nature of the tool being held and at Paragraph 0166 and FIGS. 26A-26C that the user may be able to kick a virtual ball by correspondingly moving an associated controller…the user may be able to hold a camera tool affixed to a rendering of the user’s hand and may take a picture of a region of the virtual space with a suitable input…and at Paragraph 0167 and FIGS. 26A-26C that the user may using a second controller associated with a rendering of a second hand, select one or more of the interactive elements to alter the size or color of the marker tool 2620….A first controller corresponding to the rendering of the left hand 2640 may be used to perform a trigger gesture….If the user is holding a paintbrush tool in association with a rendering of the user’s right hand associated with a second controller, in association with a reticle, the menu of items may be a menu of different colors…if the user is holding a paintbrush tool, the menu of different colors may appear on a rendering of an artist’s palette that appears to be resting on a rendering of the hand associated with the first controller….The virtual reality system may determine that the user is reaching for a paintbrush tool and may pre-emptively display the menu of items associated with the paint brush tool, e.g., a virtual palette of colors in a suitable area. 
Valdivia teaches at Paragraph 0110 a user may select a hit target using a controller that corresponds to a rendering of the user’s hand…the user may move the controller and cause the rendering of the user’s hand to point at the hit target, tap the hit target, grab the hit target…A point gesture may be performed with a controller by pressing a button, performing some gesture in the virtual world, performing some gesture in the real world, e.g., lifting the finger in the real world off a controller…the point gesture may cause a laser-pointer beam to emanate from the finger to aid with pointing at particular areas or items with accuracy.  
Valdivia teaches at Paragraph 0107 that the virtual reality system may make use of outside-in tracking, in which a tracking camera is placed external to the headset device….the tracking camera may track the location of the headset…the tracking camera may capture images around it in the real world…the gaze-tracking mechanism may also track one or more tilt angles of the user’s head or headset device, tracking the pitch, yaw and roll with respect to a virtual pivot point….These tilt angles may be determined based on inputs from one or more tracking cameras. 
Valdivia teaches at Paragraph 0164 that the virtual reality system may receive inputs from a controller system that may accept additional inputs from the user…The controller system may include a detection mechanism that determines the motion and/or location of one or more of the controllers…the detection mechanism may include a camera that detects the location of the one or more controllers. The camera may be positioned in a location remote from the controllers…the detection mechanism may also track the pitch, yaw and roll of the controllers to determine its orientation in six degrees of freedom. The detection mechanism may include a motion-tracking device within each of the controllers that may detect gestures and other types of motion inputs. The detection mechanism may employ outside-in tracking.  
Kim teaches at Paragraph 0071 that a user makes a gesture 23 for interaction of the augmented reality in the work area 21. The user’s gesture 23 may include a particular shape of a hand or a motion. The camera 11 acquires a captured image including the gesture 23. The acquired captured image is transmitted to the control device 12. 
Friesen teaches at FIG. 8 and Paragraph 0078 that the color palette 802 may comprise a color-wheel type color palette. User 200 may select a color from color palette 802 by pointing interacting device 108 at the desired color….user 200 may select color 804 from color palette 802. Friesen teaches at Paragraph 0072 that using this optical information, computing device 102 tracks the position of interacting device 108 and is able to detect when interacting device 108 has made contact with the surface of proxy 210. Friesen teaches at Paragraph 0131 that the images gathered from imaging device 3006 can be received by computing device 3002 and combined with virtual information…this allows system 3000 to augment the view of a user with one or more virtual objects or images and at Paragraph 0063 that computing device 102 may combine virtual objects or virtual images with images of the real-world environment….imaging device 106 may be used to track the motion of interacting device 108. 
). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Valdivia et al. US-PGPUB No. 2018/0095616 (hereinafter Valdivia) in view of Kim et al. US-PGPUB NO. 2014/0168267 (hereinafter Kim); Friesen et al. US-PGPUB No. 2011/0205242 (hereinafter Friesen) and Piya et al. US-PGPUB No. 2015/0331576 (hereinafter Piya). 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the movement of the physical object in the real-world space comprises a gesture, and moving the virtual object comprises changing a position of a virtual pointer presented in the VR environment relative to the continuous spectrum of colors based at least in part on the gesture. 

Valdivia implicitly teaches capturing images or video of the user’s gestures or controllers by the tracking camera as the user’s hand images have been displayed in FIGS. 12A-12D and 26A-26C while Kim and/or Friesen explicitly teaches capturing the images or video of the user’s gestures. 
Valdivia teaches at FIGS. 12A-12D and at Paragraph 0133-0134 that the tools may create a more tangible and defined sense of control for the user, with the user able to virtually pick up and hold particular tools with the particular functions….the color adjustment interface includes the color wheel 1260 for adjusting the color of the marker tool 1210…the user may aim a reticle at a particular tool, which may cause the tool to be picked up and held by the reticle such that the particular tool may appear to be secured to a location associated with the reticle…further hand-gesture inputs may have effects in the virtual space based on the nature of the tool being held and at Paragraph 0166 and FIGS. 26A-26C that the user may be able to kick a virtual ball by correspondingly moving an associated controller…the user may be able to hold a camera tool affixed to a rendering of the user’s hand and may take a picture of a region of the virtual space with a suitable input…and at Paragraph 0167 and FIGS. 26A-26C that the user may using a second controller associated with a rendering of a second hand, select one or more of the interactive elements to alter the size or color of the marker tool 2620….A first controller corresponding to the rendering of the left hand 2640 may be used to perform a trigger gesture….If the user is holding a paintbrush tool in association with a rendering of the user’s right hand associated with a second controller, in association with a reticle, the menu of items may be a menu of different colors…if the user is holding a paintbrush tool, the menu of different colors may appear on a rendering of an artist’s palette that appears to be resting on a rendering of the hand associated with the first controller….The virtual reality system may determine that the user is reaching for a paintbrush tool and may pre-emptively display the menu of items associated with the paint brush tool, e.g., a virtual palette of colors in a suitable area. 
Valdivia teaches at Paragraph 0110 a user may select a hit target using a controller that corresponds to a rendering of the user’s hand…the user may move the controller and cause the rendering of the user’s hand to point at the hit target, tap the hit target, grab the hit target…A point gesture may be performed with a controller by pressing a button, performing some gesture in the virtual world, performing some gesture in the real world, e.g., lifting the finger in the real world off a controller…the point gesture may cause a laser-pointer beam to emanate from the finger to aid with pointing at particular areas or items with accuracy.  
Valdivia teaches at Paragraph 0107 that the virtual reality system may make use of outside-in tracking, in which a tracking camera is placed external to the headset device….the tracking camera may track the location of the headset…the tracking camera may capture images around it in the real world…the gaze-tracking mechanism may also track one or more tilt angles of the user’s head or headset device, tracking the pitch, yaw and roll with respect to a virtual pivot point….These tilt angles may be determined based on inputs from one or more tracking cameras. 
Valdivia teaches at Paragraph 0164 that the virtual reality system may receive inputs from a controller system that may accept additional inputs from the user…The controller system may include a detection mechanism that determines the motion and/or location of one or more of the controllers…the detection mechanism may include a camera that detects the location of the one or more controllers. The camera may be positioned in a location remote from the controllers…the detection mechanism may also track the pitch, yaw and roll of the controllers to determine its orientation in six degrees of freedom. The detection mechanism may include a motion-tracking device within each of the controllers that may detect gestures and other types of motion inputs. The detection mechanism may employ outside-in tracking.  
Kim teaches at Paragraph 0071 that a user makes a gesture 23 for interaction of the augmented reality in the work area 21. The user’s gesture 23 may include a particular shape of a hand or a motion. The camera 11 acquires a captured image including the gesture 23. The acquired captured image is transmitted to the control device 12. 
Friesen teaches at FIG. 8 and Paragraph 0078 that the color palette 802 may comprise a color-wheel type color palette. User 200 may select a color from color palette 802 by pointing interacting device 108 at the desired color….user 200 may select color 804 from color palette 802. Friesen teaches at Paragraph 0072 that using this optical information, computing device 102 tracks the position of interacting device 108 and is able to detect when interacting device 108 has made contact with the surface of proxy 210. Friesen teaches at Paragraph 0131 that the images gathered from imaging device 3006 can be received by computing device 3002 and combined with virtual information…this allows system 3000 to augment the view of a user with one or more virtual objects or images and at Paragraph 0063 that computing device 102 may combine virtual objects or virtual images with images of the real-world environment….imaging device 106 may be used to track the motion of interacting device 108. 
). 
Piya teaches at FIGS. 4A-4B, FIGS. 5A-5B and at Paragraph 0077 that manipulating the skewer proxy 555 enables users to simultaneously rotate and translate virtual objects in 3D space. 
Piya teaches at FIGS. 8A-8B and Paragraph 0084-0085 manipulating the virtual object 410/460 comprises changing one or more of a position of the virtual object, an orientation of the virtual object, a shape of the virtual object or a color of the virtual object based at least in part on the user gesture wherein the a freeform swept volume 805 can be defined corresponding to the detected motion of the proxy 815 and the shape of the profile 830. Piya teaches at FIGS. 10A-10B and Paragraph 0088 that the swept volume 1015 is created whenever the movement of the proxy 1025 lies within a pre-defined 3D region 1010. The shape and size of the 3D bounds 1010 is variable and at FIGS. 13A-13B and Paragraph 0100-0102 that a pincer-like proxy controls a virtual tool 1305 used to deform local regions on a virtual 3D object 1310…deforming the geometric structure of the virtual shapes, the sculpting metaphor is also applicable in applying external colors and at FIG. 14B and Paragraph 0105 that applying a pattern 1455 (colors/textures) onto a virtual 3D object 1460…..a virtual roller 1465 is controlled by a cylindrical proxy and the virtual position of the virtual roller 1465 corresponds to the free end of the proxy and at Paragraph 0123 and FIG. 24B a cylindrical proxy can have its free-end associated with sculpting, coloring, molding or tools that produce different effects on a 3D model).  


Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the movement of the physical object comprises a change in position, a change in orientation of the physical object in the real-world space, and moving the virtual object comprises changing a position of a virtual pointer presented in the VR environment relative to the continuous spectrum of colors based at least in part on the detected movement of the physical object. 
Valdivia in view of Kim/Friesen at least implicitly teaches the claim limitation that the movement of the physical object comprises a change in position, a change in orientation of the physical object in the real-world space, and moving the virtual object comprises changing a position of a virtual pointer presented in the VR environment relative to the continuous spectrum of colors based at least in part on the detected movement of the physical object (
Valdivia implicitly teaches capturing images or video of the user’s gestures or controllers by the tracking camera as the user’s hand images have been displayed in FIGS. 12A-12D and 26A-26C while Kim and/or Friesen explicitly teaches capturing the images or video of the user’s gestures. 
Valdivia teaches at FIGS. 12A-12D and at Paragraph 0133-0134 that the tools may create a more tangible and defined sense of control for the user, with the user able to virtually pick up and hold particular tools with the particular functions….the color adjustment interface includes the color wheel 1260 for adjusting the color of the marker tool 1210…the user may aim a reticle at a particular tool, which may cause the tool to be picked up and held by the reticle such that the particular tool may appear to be secured to a location associated with the reticle…further hand-gesture inputs may have effects in the virtual space based on the nature of the tool being held and at Paragraph 0166 and FIGS. 26A-26C that the user may be able to kick a virtual ball by correspondingly moving an associated controller…the user may be able to hold a camera tool affixed to a rendering of the user’s hand and may take a picture of a region of the virtual space with a suitable input…and at Paragraph 0167 and FIGS. 26A-26C that the user may using a second controller associated with a rendering of a second hand, select one or more of the interactive elements to alter the size or color of the marker tool 2620….A first controller corresponding to the rendering of the left hand 2640 may be used to perform a trigger gesture….If the user is holding a paintbrush tool in association with a rendering of the user’s right hand associated with a second controller, in association with a reticle, the menu of items may be a menu of different colors…if the user is holding a paintbrush tool, the menu of different colors may appear on a rendering of an artist’s palette that appears to be resting on a rendering of the hand associated with the first controller….The virtual reality system may determine that the user is reaching for a paintbrush tool and may pre-emptively display the menu of items associated with the paint brush tool, e.g., a virtual palette of colors in a suitable area. 
Valdivia teaches at Paragraph 0110 a user may select a hit target using a controller that corresponds to a rendering of the user’s hand…the user may move the controller and cause the rendering of the user’s hand to point at the hit target, tap the hit target, grab the hit target…A point gesture may be performed with a controller by pressing a button, performing some gesture in the virtual world, performing some gesture in the real world, e.g., lifting the finger in the real world off a controller…the point gesture may cause a laser-pointer beam to emanate from the finger to aid with pointing at particular areas or items with accuracy.  
Valdivia teaches at Paragraph 0107 that the virtual reality system may make use of outside-in tracking, in which a tracking camera is placed external to the headset device….the tracking camera may track the location of the headset…the tracking camera may capture images around it in the real world…the gaze-tracking mechanism may also track one or more tilt angles of the user’s head or headset device, tracking the pitch, yaw and roll with respect to a virtual pivot point….These tilt angles may be determined based on inputs from one or more tracking cameras. 
Valdivia teaches at Paragraph 0164 that the virtual reality system may receive inputs from a controller system that may accept additional inputs from the user…The controller system may include a detection mechanism that determines the motion and/or location of one or more of the controllers…the detection mechanism may include a camera that detects the location of the one or more controllers. The camera may be positioned in a location remote from the controllers…the detection mechanism may also track the pitch, yaw and roll of the controllers to determine its orientation in six degrees of freedom. The detection mechanism may include a motion-tracking device within each of the controllers that may detect gestures and other types of motion inputs. The detection mechanism may employ outside-in tracking.  
Kim teaches at Paragraph 0071 that a user makes a gesture 23 for interaction of the augmented reality in the work area 21. The user’s gesture 23 may include a particular shape of a hand or a motion. The camera 11 acquires a captured image including the gesture 23. The acquired captured image is transmitted to the control device 12. 
Friesen teaches at FIG. 8 and Paragraph 0078 that the color palette 802 may comprise a color-wheel type color palette. User 200 may select a color from color palette 802 by pointing interacting device 108 at the desired color….user 200 may select color 804 from color palette 802. Friesen teaches at Paragraph 0072 that using this optical information, computing device 102 tracks the position of interacting device 108 and is able to detect when interacting device 108 has made contact with the surface of proxy 210. Friesen teaches at Paragraph 0131 that the images gathered from imaging device 3006 can be received by computing device 3002 and combined with virtual information…this allows system 3000 to augment the view of a user with one or more virtual objects or images and at Paragraph 0063 that computing device 102 may combine virtual objects or virtual images with images of the real-world environment….imaging device 106 may be used to track the motion of interacting device 108. 
).
Piya teaches the claim limitation that the movement of the physical object comprises a change in position, a change in orientation of the physical object in the real-world space, and moving the virtual object comprises changing a position of a virtual pointer presented in the VR environment relative to the continuous spectrum of colors based at least in part on the detected movement of the physical object (Piya teaches at FIGS. 4A-4B, FIGS. 5A-5B and at Paragraph 0077 that manipulating the skewer proxy 555 enables users to simultaneously rotate and translate virtual objects in 3D space. 
Piya teaches at FIGS. 8A-8B and Paragraph 0084-0085 manipulating the virtual object 410/460 comprises changing one or more of a position of the virtual object, an orientation of the virtual object, a shape of the virtual object or a color of the virtual object based at least in part on the user gesture wherein the a freeform swept volume 805 can be defined corresponding to the detected motion of the proxy 815 and the shape of the profile 830. Piya teaches at FIGS. 10A-10B and Paragraph 0088 that the swept volume 1015 is created whenever the movement of the proxy 1025 lies within a pre-defined 3D region 1010. The shape and size of the 3D bounds 1010 is variable and at FIGS. 13A-13B and Paragraph 0100-0102 that a pincer-like proxy controls a virtual tool 1305 used to deform local regions on a virtual 3D object 1310…deforming the geometric structure of the virtual shapes, the sculpting metaphor is also applicable in applying external colors and at FIG. 14B and Paragraph 0105 that applying a pattern 1455 (colors/textures) onto a virtual 3D object 1460…..a virtual roller 1465 is controlled by a cylindrical proxy and the virtual position of the virtual roller 1465 corresponds to the free end of the proxy and at Paragraph 0123 and FIG. 24B a cylindrical proxy can have its free-end associated with sculpting, coloring, molding or tools that produce different effects on a 3D model).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further manipulated at least one of the position, orientation, geometric shape, color and texture of the virtual object in response to the manipulation of the physical object. One of ordinary skill in the art would have been motivated to have manipulated the different features/attributes of the virtual object in response to the manipulation of the physical object. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Valdivia et al. US-PGPUB No. 2018/0095616 (hereinafter Valdivia) in view of Kim et al. US-PGPUB NO. . 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that generating the virtual object comprises: determining coordinates of the physical object in the real-world space; generating coordinates of the virtual object in the VR environment, relative to the continuous spectrum of colors presented in the VR environment, based at least in part on the determined coordinates of the physical object; and correlating the determined coordinates of the physical object in the real-world space with the coordinates of the virtual object in the VR environment. 
Valdivia in view of Kim/Friesen at least implicitly teaches the claim limitation that generating the virtual object comprises: determining coordinates of the physical object in the real-world space; generating coordinates of the virtual object in the VR environment, relative to the continuous spectrum of colors presented in the VR environment, based at least in part on the determined coordinates of the physical object; and correlating the determined coordinates of the physical object in the real-world space with the coordinates of the virtual object in the VR environment (Valdivia implicitly teaches capturing images or video of the user’s gestures or controllers by the tracking camera as the user’s hand images have been displayed in FIGS. 12A-12D and 26A-26C while Kim and/or Friesen explicitly teaches capturing the images or video of the user’s gestures. 
Valdivia teaches at FIGS. 12A-12D and at Paragraph 0133-0134 that the tools may create a more tangible and defined sense of control for the user, with the user able to virtually pick up and hold particular tools with the particular functions….the color adjustment interface includes the color wheel 1260 for adjusting the color of the marker tool 1210…the user may aim a reticle at a particular tool, which may cause the tool to be picked up and held by the reticle such that the particular tool may appear to be secured to a location associated with the reticle…further hand-gesture inputs may have effects in the virtual space based on the nature of the tool being held and at Paragraph 0166 and FIGS. 26A-26C that the user may be able to kick a virtual ball by correspondingly moving an associated controller…the user may be able to hold a camera tool affixed to a rendering of the user’s hand and may take a picture of a region of the virtual space with a suitable input…and at Paragraph 0167 and FIGS. 26A-26C that the user may using a second controller associated with a rendering of a second hand, select one or more of the interactive elements to alter the size or color of the marker tool 2620….A first controller corresponding to the rendering of the left hand 2640 may be used to perform a trigger gesture….If the user is holding a paintbrush tool in association with a rendering of the user’s right hand associated with a second controller, in association with a reticle, the menu of items may be a menu of different colors…if the user is holding a paintbrush tool, the menu of different colors may appear on a rendering of an artist’s palette that appears to be resting on a rendering of the hand associated with the first controller….The virtual reality system may determine that the user is reaching for a paintbrush tool and may pre-emptively display the menu of items associated with the paint brush tool, e.g., a virtual palette of colors in a suitable area. 
Valdivia teaches at Paragraph 0110 a user may select a hit target using a controller that corresponds to a rendering of the user’s hand…the user may move the controller and cause the rendering of the user’s hand to point at the hit target, tap the hit target, grab the hit target…A point gesture may be performed with a controller by pressing a button, performing some gesture in the virtual world, performing some gesture in the real world, e.g., lifting the finger in the real world off a controller…the point gesture may cause a laser-pointer beam to emanate from the finger to aid with pointing at particular areas or items with accuracy.  
Valdivia teaches at Paragraph 0107 that the virtual reality system may make use of outside-in tracking, in which a tracking camera is placed external to the headset device….the tracking camera may track the location of the headset…the tracking camera may capture images around it in the real world…the gaze-tracking mechanism may also track one or more tilt angles of the user’s head or headset device, tracking the pitch, yaw and roll with respect to a virtual pivot point….These tilt angles may be determined based on inputs from one or more tracking cameras. 
Valdivia teaches at Paragraph 0164 that the virtual reality system may receive inputs from a controller system that may accept additional inputs from the user…The controller system may include a detection mechanism that determines the motion and/or location of one or more of the controllers…the detection mechanism may include a camera that detects the location of the one or more controllers. The camera may be positioned in a location remote from the controllers…the detection mechanism may also track the pitch, yaw and roll of the controllers to determine its orientation in six degrees of freedom. The detection mechanism may include a motion-tracking device within each of the controllers that may detect gestures and other types of motion inputs. The detection mechanism may employ outside-in tracking.  
Kim teaches at Paragraph 0071 that a user makes a gesture 23 for interaction of the augmented reality in the work area 21. The user’s gesture 23 may include a particular shape of a hand or a motion. The camera 11 acquires a captured image including the gesture 23. The acquired captured image is transmitted to the control device 12. 
Friesen teaches at FIG. 8 and Paragraph 0078 that the color palette 802 may comprise a color-wheel type color palette. User 200 may select a color from color palette 802 by pointing interacting device 108 at the desired color….user 200 may select color 804 from color palette 802. Friesen teaches at Paragraph 0072 that using this optical information, computing device 102 tracks the position of interacting device 108 and is able to detect when interacting device 108 has made contact with the surface of proxy 210. Friesen teaches at Paragraph 0131 that the images gathered from imaging device 3006 can be received by computing device 3002 and combined with virtual information…this allows system 3000 to augment the view of a user with one or more virtual objects or images and at Paragraph 0063 that computing device 102 may combine virtual objects or virtual images with images of the real-world environment….imaging device 106 may be used to track the motion of interacting device 108. 
). 
Yerli teaches the claim limitation that generating the virtual object comprises: determining coordinates of the physical object in the real-world space; generating coordinates of the virtual object in the VR environment, relative to the continuous spectrum of colors presented in the VR environment, based at least in part on the determined coordinates of the physical object; and correlating the determined coordinates of the physical object in the real-world space with the coordinates of the virtual object in the VR environment (Yerli teaches at Paragraph 0016 that the real world object in the 3D real space includes real-world coordinates such as position and orientation, scale and dimension of the real-world object and at Paragraph 0008 that the virtual world coordinates of the at least one real-time 3D virtual replica correspond to the physical properties and real-world coordinates of the corresponding one or more real objects that the virtual object in the 3D virtual space includes a 3D coordinate in the 3D virtual space). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized that the position of the real world object in the 3D real space includes the coordinates in three dimensions and the position of the virtual world object in the 3D virtual space includes coordinates in three dimensions. One of the ordinary skill in the art would have mapped to the coordinates of the physical object manipulated by the user in the 3D real space to the coordinates of the virtual object in the 3D virtual space. 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 6 except additional claim limitation that moving the virtual object comprises: moving the virtual object in the VR environment in response to the detected movement of the physical object in the real-world space using the correlation between the coordinates of the physical object and the coordinates of the virtual object. 
Valdivia in view of Kim/Friesen at least implicitly teaches the claim limitation that moving the virtual object comprises: moving the virtual object in the VR environment in response to the detected movement of the physical object in the real-world space using the correlation between the coordinates of the physical object and the coordinates of the virtual object (Valdivia implicitly teaches capturing images or video of the user’s gestures or controllers by the tracking camera as the user’s hand images have been displayed in FIGS. 12A-12D and 26A-26C while Kim and/or Friesen explicitly teaches capturing the images or video of the user’s gestures. 
Valdivia teaches at FIGS. 12A-12D and at Paragraph 0133-0134 that the tools may create a more tangible and defined sense of control for the user, with the user able to virtually pick up and hold particular tools with the particular functions….the color adjustment interface includes the color wheel 1260 for adjusting the color of the marker tool 1210…the user may aim a reticle at a particular tool, which may cause the tool to be picked up and held by the reticle such that the particular tool may appear to be secured to a location associated with the reticle…further hand-gesture inputs may have effects in the virtual space based on the nature of the tool being held and at Paragraph 0166 and FIGS. 26A-26C that the user may be able to kick a virtual ball by correspondingly moving an associated controller…the user may be able to hold a camera tool affixed to a rendering of the user’s hand and may take a picture of a region of the virtual space with a suitable input…and at Paragraph 0167 and FIGS. 26A-26C that the user may using a second controller associated with a rendering of a second hand, select one or more of the interactive elements to alter the size or color of the marker tool 2620….A first controller corresponding to the rendering of the left hand 2640 may be used to perform a trigger gesture….If the user is holding a paintbrush tool in association with a rendering of the user’s right hand associated with a second controller, in association with a reticle, the menu of items may be a menu of different colors…if the user is holding a paintbrush tool, the menu of different colors may appear on a rendering of an artist’s palette that appears to be resting on a rendering of the hand associated with the first controller….The virtual reality system may determine that the user is reaching for a paintbrush tool and may pre-emptively display the menu of items associated with the paint brush tool, e.g., a virtual palette of colors in a suitable area. 
Valdivia teaches at Paragraph 0110 a user may select a hit target using a controller that corresponds to a rendering of the user’s hand…the user may move the controller and cause the rendering of the user’s hand to point at the hit target, tap the hit target, grab the hit target…A point gesture may be performed with a controller by pressing a button, performing some gesture in the virtual world, performing some gesture in the real world, e.g., lifting the finger in the real world off a controller…the point gesture may cause a laser-pointer beam to emanate from the finger to aid with pointing at particular areas or items with accuracy.  
Valdivia teaches at Paragraph 0107 that the virtual reality system may make use of outside-in tracking, in which a tracking camera is placed external to the headset device….the tracking camera may track the location of the headset…the tracking camera may capture images around it in the real world…the gaze-tracking mechanism may also track one or more tilt angles of the user’s head or headset device, tracking the pitch, yaw and roll with respect to a virtual pivot point….These tilt angles may be determined based on inputs from one or more tracking cameras. 
Valdivia teaches at Paragraph 0164 that the virtual reality system may receive inputs from a controller system that may accept additional inputs from the user…The controller system may include a detection mechanism that determines the motion and/or location of one or more of the controllers…the detection mechanism may include a camera that detects the location of the one or more controllers. The camera may be positioned in a location remote from the controllers…the detection mechanism may also track the pitch, yaw and roll of the controllers to determine its orientation in six degrees of freedom. The detection mechanism may include a motion-tracking device within each of the controllers that may detect gestures and other types of motion inputs. The detection mechanism may employ outside-in tracking.  
Kim teaches at Paragraph 0071 that a user makes a gesture 23 for interaction of the augmented reality in the work area 21. The user’s gesture 23 may include a particular shape of a hand or a motion. The camera 11 acquires a captured image including the gesture 23. The acquired captured image is transmitted to the control device 12. 
Friesen teaches at FIG. 8 and Paragraph 0078 that the color palette 802 may comprise a color-wheel type color palette. User 200 may select a color from color palette 802 by pointing interacting device 108 at the desired color….user 200 may select color 804 from color palette 802. Friesen teaches at Paragraph 0072 that using this optical information, computing device 102 tracks the position of interacting device 108 and is able to detect when interacting device 108 has made contact with the surface of proxy 210. Friesen teaches at Paragraph 0131 that the images gathered from imaging device 3006 can be received by computing device 3002 and combined with virtual information…this allows system 3000 to augment the view of a user with one or more virtual objects or images and at Paragraph 0063 that computing device 102 may combine virtual objects or virtual images with images of the real-world environment….imaging device 106 may be used to track the motion of interacting device 108. 
). 
Yerli teaches the claim limitation that moving the virtual object comprises: moving the virtual object in the VR environment in response to the detected movement of the physical object in the real-world space using the correlation between the coordinates of the physical object and the coordinates of the virtual object (Yerli teaches at Paragraph 0016 that the real world object in the 3D real space includes real-world coordinates such as position and orientation, scale and dimension of the real-world object and at Paragraph 0008 that the virtual world coordinates of the at least one real-time 3D virtual replica correspond to the physical properties and real-world coordinates of the corresponding one or more real objects that the virtual object in the 3D virtual space includes a 3D coordinate in the 3D virtual space). 
. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Valdivia et al. US-PGPUB No. 2018/0095616 (hereinafter Valdivia) in view of Kim et al. US-PGPUB NO. 2014/0168267 (hereinafter Kim) and Friesen et al. US-PGPUB No. 2011/0205242 (hereinafter Friesen). 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that compensating for movement of the image capture device, concurrently with moving the virtual object in the VR environment, based at least in part on one or more parameters provided by a user. 
Valdivia in view of Kim/Friesen teaches the claim limitation that receiving, from a user, one or more values defining a relationship between detected movements of the physical object in the real-world space and movements of the virtual object in the VR environment; and moving the virtual object in the VR environment based at least in part on the relationship (
Valdivia implicitly teaches capturing images or video of the user’s gestures or controllers by the tracking camera as the user’s hand images have been displayed in FIGS. 12A-12D and 26A-26C while Kim and/or Friesen explicitly teaches capturing the images or video of the user’s gestures. 
Valdivia teaches at FIGS. 12A-12D and at Paragraph 0133-0134 that the tools may create a more tangible and defined sense of control for the user, with the user able to virtually pick up and hold particular tools with the particular functions….the color adjustment interface includes the color wheel 1260 for adjusting the color of the marker tool 1210…the user may aim a reticle at a particular tool, which may cause the tool to be picked up and held by the reticle such that the particular tool may appear to be secured to a location associated with the reticle…further hand-gesture inputs may have effects in the virtual space based on the nature of the tool being held and at Paragraph 0166 and FIGS. 26A-26C that the user may be able to kick a virtual ball by correspondingly moving an associated controller…the user may be able to hold a camera tool affixed to a rendering of the user’s hand and may take a picture of a region of the virtual space with a suitable input…and at Paragraph 0167 and FIGS. 26A-26C that the user may using a second controller associated with a rendering of a second hand, select one or more of the interactive elements to alter the size or color of the marker tool 2620….A first controller corresponding to the rendering of the left hand 2640 may be used to perform a trigger gesture….If the user is holding a paintbrush tool in association with a rendering of the user’s right hand associated with a second controller, in association with a reticle, the menu of items may be a menu of different colors…if the user is holding a paintbrush tool, the menu of different colors may appear on a rendering of an artist’s palette that appears to be resting on a rendering of the hand associated with the first controller….The virtual reality system may determine that the user is reaching for a paintbrush tool and may pre-emptively display the menu of items associated with the paint brush tool, e.g., a virtual palette of colors in a suitable area. 
Valdivia teaches at Paragraph 0110 a user may select a hit target using a controller that corresponds to a rendering of the user’s hand…the user may move the controller and cause the rendering of the user’s hand to point at the hit target, tap the hit target, grab the hit target…A point gesture may be performed with a controller by pressing a button, performing some gesture in the virtual world, performing some gesture in the real world, e.g., lifting the finger in the real world off a controller…the point gesture may cause a laser-pointer beam to emanate from the finger to aid with pointing at particular areas or items with accuracy.  
Valdivia teaches at Paragraph 0107 that the virtual reality system may make use of outside-in tracking, in which a tracking camera is placed external to the headset device….the tracking camera may track the location of the headset…the tracking camera may capture images around it in the real world…the gaze-tracking mechanism may also track one or more tilt angles of the user’s head or headset device, tracking the pitch, yaw and roll with respect to a virtual pivot point….These tilt angles may be determined based on inputs from one or more tracking cameras. 
Valdivia teaches at Paragraph 0164 that the virtual reality system may receive inputs from a controller system that may accept additional inputs from the user…The controller system may include a detection mechanism that determines the motion and/or location of one or more of the controllers…the detection mechanism may include a camera that detects the location of the one or more controllers. The camera may be positioned in a location remote from the controllers…the detection mechanism may also track the pitch, yaw and roll of the controllers to determine its orientation in six degrees of freedom. The detection mechanism may include a motion-tracking device within each of the controllers that may detect gestures and other types of motion inputs. The detection mechanism may employ outside-in tracking.  
Kim teaches at Paragraph 0071 that a user makes a gesture 23 for interaction of the augmented reality in the work area 21. The user’s gesture 23 may include a particular shape of a hand or a motion. The camera 11 acquires a captured image including the gesture 23. The acquired captured image is transmitted to the control device 12. 
Friesen teaches at FIG. 8 and Paragraph 0078 that the color palette 802 may comprise a color-wheel type color palette. User 200 may select a color from color palette 802 by pointing interacting device 108 at the desired color….user 200 may select color 804 from color palette 802. Friesen teaches at Paragraph 0072 that using this optical information, computing device 102 tracks the position of interacting device 108 and is able to detect when interacting device 108 has made contact with the surface of proxy 210. Friesen teaches at Paragraph 0131 that the images gathered from imaging device 3006 can be received by computing device 3002 and combined with virtual information…this allows system 3000 to augment the view of a user with one or more virtual objects or images and at Paragraph 0063 that computing device 102 may combine virtual objects or virtual images with images of the real-world environment….imaging device 106 may be used to track the motion of interacting device 108. 
). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Valdivia et al. US-PGPUB No. 2018/0095616 (hereinafter Valdivia) in view of Kim et al. US-PGPUB NO. 2014/0168267 (hereinafter Kim); Friesen et al. US-PGPUB No. 2011/0205242 (hereinafter Friesen) and Li et al. US-PGPUB No. 2012/0133581 (hereinafter Li). 
Re Claim 9: 

Valdivia in view of Kim/Friesen implicitly teaches the claim limitation that receiving, from a user, one or more values defining a relationship between detected movements of the physical object in the real-world space and movements of the virtual object in the VR environment; and moving the virtual object in the VR environment based at least in part on the relationship (
Valdivia implicitly teaches capturing images or video of the user’s gestures or controllers by the tracking camera as the user’s hand images have been displayed in FIGS. 12A-12D and 26A-26C while Kim and/or Friesen explicitly teaches capturing the images or video of the user’s gestures. 
Valdivia teaches at FIGS. 12A-12D and at Paragraph 0133-0134 that the tools may create a more tangible and defined sense of control for the user, with the user able to virtually pick up and hold particular tools with the particular functions….the color adjustment interface includes the color wheel 1260 for adjusting the color of the marker tool 1210…the user may aim a reticle at a particular tool, which may cause the tool to be picked up and held by the reticle such that the particular tool may appear to be secured to a location associated with the reticle…further hand-gesture inputs may have effects in the virtual space based on the nature of the tool being held and at Paragraph 0166 and FIGS. 26A-26C that the user may be able to kick a virtual ball by correspondingly moving an associated controller…the user may be able to hold a camera tool affixed to a rendering of the user’s hand and may take a picture of a region of the virtual space with a suitable input…and at Paragraph 0167 and FIGS. 26A-26C that the user may using a second controller associated with a rendering of a second hand, select one or more of the interactive elements to alter the size or color of the marker tool 2620….A first controller corresponding to the rendering of the left hand 2640 may be used to perform a trigger gesture….If the user is holding a paintbrush tool in association with a rendering of the user’s right hand associated with a second controller, in association with a reticle, the menu of items may be a menu of different colors…if the user is holding a paintbrush tool, the menu of different colors may appear on a rendering of an artist’s palette that appears to be resting on a rendering of the hand associated with the first controller….The virtual reality system may determine that the user is reaching for a paintbrush tool and may pre-emptively display the menu of items associated with the paint brush tool, e.g., a virtual palette of colors in a suitable area. 
Valdivia teaches at Paragraph 0110 a user may select a hit target using a controller that corresponds to a rendering of the user’s hand…the user may move the controller and cause the rendering of the user’s hand to point at the hit target, tap the hit target, grab the hit target…A point gesture may be performed with a controller by pressing a button, performing some gesture in the virtual world, performing some gesture in the real world, e.g., lifting the finger in the real world off a controller…the point gesture may cause a laser-pointer beam to emanate from the finger to aid with pointing at particular areas or items with accuracy.  
Valdivia teaches at Paragraph 0107 that the virtual reality system may make use of outside-in tracking, in which a tracking camera is placed external to the headset device….the tracking camera may track the location of the headset…the tracking camera may capture images around it in the real world…the gaze-tracking mechanism may also track one or more tilt angles of the user’s head or headset device, tracking the pitch, yaw and roll with respect to a virtual pivot point….These tilt angles may be determined based on inputs from one or more tracking cameras. 
Valdivia teaches at Paragraph 0164 that the virtual reality system may receive inputs from a controller system that may accept additional inputs from the user…The controller system may include a detection mechanism that determines the motion and/or location of one or more of the controllers…the detection mechanism may include a camera that detects the location of the one or more controllers. The camera may be positioned in a location remote from the controllers…the detection mechanism may also track the pitch, yaw and roll of the controllers to determine its orientation in six degrees of freedom. The detection mechanism may include a motion-tracking device within each of the controllers that may detect gestures and other types of motion inputs. The detection mechanism may employ outside-in tracking.  
Kim teaches at Paragraph 0071 that a user makes a gesture 23 for interaction of the augmented reality in the work area 21. The user’s gesture 23 may include a particular shape of a hand or a motion. The camera 11 acquires a captured image including the gesture 23. The acquired captured image is transmitted to the control device 12. 
Friesen teaches at FIG. 8 and Paragraph 0078 that the color palette 802 may comprise a color-wheel type color palette. User 200 may select a color from color palette 802 by pointing interacting device 108 at the desired color….user 200 may select color 804 from color palette 802. Friesen teaches at Paragraph 0072 that using this optical information, computing device 102 tracks the position of interacting device 108 and is able to detect when interacting device 108 has made contact with the surface of proxy 210. Friesen teaches at Paragraph 0131 that the images gathered from imaging device 3006 can be received by computing device 3002 and combined with virtual information…this allows system 3000 to augment the view of a user with one or more virtual objects or images and at Paragraph 0063 that computing device 102 may combine virtual objects or virtual images with images of the real-world environment….imaging device 106 may be used to track the motion of interacting device 108. 
). 
Li teaches the claim limitation that receiving, from a user, one or more values defining a relationship between detected movements of the physical object in the real-world space and movements of the virtual object in the VR environment; and moving the virtual object in the VR environment based at least in part on the relationship (Li teaches at Paragraph 0050 that the mapping unit 43 can performing mapping according to pre-defined and pre-stored mapping relationships…..the mapping relationships may also be set by the user….the assistant apparatus 40 may further include a setting unit configured to receive mapping relationships set by the user). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized that the mapping relationship can be programmed by the programming logic using the setting unit to have provided the mapping relationship by the user. One of the ordinary skill in the art would have been motivated to have allowed the user to have provided the mapping relationship. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Valdivia et al. US-PGPUB No. 2018/0095616 (hereinafter Valdivia) in view of Kim et al. US-PGPUB NO. 2014/0168267 (hereinafter Kim); Friesen et al. US-PGPUB No. 2011/0205242 (hereinafter Friesen) and McCord US-PGPUB No.2016/0078657 (hereinafter McCord). 
Re Claim 10: 

McCord further teaches claim limitation that the relationship comprises a logarithmic scale mapping between the detected movements of the physical object in the real-world space and the movements of the virtual object in the VR environment (FIG. 13 and Paragraph 0099).
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have mapped between the detected movement of the physical object in the real-world space and the movements of the virtual object in the virtual space in a logarithmic relationship in a physical interaction from user such that the virtual scale can be parameterized logarithmically, e.g., a nonlinear decrease in particle velocity may be utilized to create a logarithmic time scale on a particle display to show particle evolving from seconds, to days, to weeks and to years using virtual physical principles to aid visualization. One of the ordinary skill in the ordinary skill in the art would have been motivated to visualized physical particles in the real-world space and to have displayed the movements of the virtual particles using a logarithmic scale mapping. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Valdivia et al. US-PGPUB No. 2018/0095616 (hereinafter Valdivia) in view of Kim et al. US-PGPUB NO. 2014/0168267 (hereinafter Kim); Friesen et al. US-PGPUB No. 2011/0205242 (hereinafter Friesen). 
Re Claim 11: 

However, Valdivia further teaches the claim limitation of an augmented reality (AR) system comprising: an image capture device configured to capture images or video of a physical object located in a real-world space (Valdivia implicitly teaches capturing images or video of the user’s gestures or controllers by the tracking camera as the user’s hand images have been displayed in FIGS. 12A-12D and 26A-26C while Kim and/or Friesen explicitly teaches capturing the images or video of the user’s gestures. 
Valdivia teaches at FIGS. 12A-12D and at Paragraph 0133-0134 that the tools may create a more tangible and defined sense of control for the user, with the user able to virtually pick up and hold particular tools with the particular functions….the color adjustment interface includes the color wheel 1260 for adjusting the color of the marker tool 1210…the user may aim a reticle at a particular tool, which may cause the tool to be picked up and held by the reticle such that the particular tool may appear to be secured to a location associated with the reticle…further hand-gesture inputs may have effects in the virtual space based on the nature of the tool being held and at Paragraph 0166 and FIGS. 26A-26C that the user may be able to kick a virtual ball by correspondingly moving an associated controller…the user may be able to hold a camera tool affixed to a rendering of the user’s hand and may take a picture of a region of the virtual space with a suitable input…and at Paragraph 0167 and FIGS. 26A-26C that the user may using a second controller associated with a rendering of a second hand, select one or more of the interactive elements to alter the size or color of the marker tool 2620….A first controller corresponding to the rendering of the left hand 2640 may be used to perform a trigger gesture….If the user is holding a paintbrush tool in association with a rendering of the user’s right hand associated with a second controller, in association with a reticle, the menu of items may be a menu of different colors…if the user is holding a paintbrush tool, the menu of different colors may appear on a rendering of an artist’s palette that appears to be resting on a rendering of the hand associated with the first controller….The virtual reality system may determine that the user is reaching for a paintbrush tool and may pre-emptively display the menu of items associated with the paint brush tool, e.g., a virtual palette of colors in a suitable area. 
Valdivia teaches at Paragraph 0110 a user may select a hit target using a controller that corresponds to a rendering of the user’s hand…the user may move the controller and cause the rendering of the user’s hand to point at the hit target, tap the hit target, grab the hit target…A point gesture may be performed with a controller by pressing a button, performing some gesture in the virtual world, performing some gesture in the real world, e.g., lifting the finger in the real world off a controller…the point gesture may cause a laser-pointer beam to emanate from the finger to aid with pointing at particular areas or items with accuracy.  
Valdivia teaches at Paragraph 0107 that the virtual reality system may make use of outside-in tracking, in which a tracking camera is placed external to the headset device….the tracking camera may track the location of the headset…the tracking camera may capture images around it in the real world…the gaze-tracking mechanism may also track one or more tilt angles of the user’s head or headset device, tracking the pitch, yaw and roll with respect to a virtual pivot point….These tilt angles may be determined based on inputs from one or more tracking cameras. 
Valdivia teaches at Paragraph 0164 that the virtual reality system may receive inputs from a controller system that may accept additional inputs from the user…The controller system may include a detection mechanism that determines the motion and/or location of one or more of the controllers…the detection mechanism may include a camera that detects the location of the one or more controllers. The camera may be positioned in a location remote from the controllers…the detection mechanism may also track the pitch, yaw and roll of the controllers to determine its orientation in six degrees of freedom. The detection mechanism may include a motion-tracking device within each of the controllers that may detect gestures and other types of motion inputs. The detection mechanism may employ outside-in tracking.  
Kim teaches at Paragraph 0071 that a user makes a gesture 23 for interaction of the augmented reality in the work area 21. The user’s gesture 23 may include a particular shape of a hand or a motion. The camera 11 acquires a captured image including the gesture 23. The acquired captured image is transmitted to the control device 12. 
Friesen teaches at FIG. 8 and Paragraph 0078 that the color palette 802 may comprise a color-wheel type color palette. User 200 may select a color from color palette 802 by pointing interacting device 108 at the desired color….user 200 may select color 804 from color palette 802. Friesen teaches at Paragraph 0072 that using this optical information, computing device 102 tracks the position of interacting device 108 and is able to detect when interacting device 108 has made contact with the surface of proxy 210. Friesen teaches at Paragraph 0131 that the images gathered from imaging device 3006 can be received by computing device 3002 and combined with virtual information…this allows system 3000 to augment the view of a user with one or more virtual objects or images and at Paragraph 0063 that computing device 102 may combine virtual objects or virtual images with images of the real-world environment….imaging device 106 may be used to track the motion of interacting device 108. 
); one or more processors; and a memory coupled to the one or more processors and storing instructions that, when executed by the one or more processors, cause the AR system to perform a number of operations [of the method of the claim 1] (Valdivia teaches at Paragraph 0225).   
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the physical object is incapable of exchanging signals or communicating with the AR system or the image capture device.
The claim 12 is in parallel with the claim 3 in the form of the form of an apparatus claim. The claim 12 is subject to the same rationale of rejection as the claim 3. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Valdivia et al. US-PGPUB No. 2018/0095616 (hereinafter Valdivia) in view of Kim et al. US-PGPUB NO. 2014/0168267 (hereinafter Kim); Friesen et al. US-PGPUB No. 2011/0205242 (hereinafter Friesen) and Piya et al. US-PGPUB No. 2015/0331576 (hereinafter Piya). 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the movement of the physical object in the real-world space comprises a gesture, and moving the virtual object comprises changing a position of a virtual 
The claim 13 is in parallel with the claim 4 in the form of the form of an apparatus claim. The claim 13 is subject to the same rationale of rejection as the claim 4. 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the movement of the physical object comprises a change in position, a change in orientation of the physical object in the real-world space, and moving the virtual object comprises changing a position of a virtual pointer presented over the continuous spectrum of colors in the VR environment based at least in part on the detected movement of the physical object.
The claim 14 is in parallel with the claim 5 in the form of the form of an apparatus claim. The claim 14 is subject to the same rationale of rejection as the claim 5. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Valdivia et al. US-PGPUB No. 2018/0095616 (hereinafter Valdivia) in view of Kim et al. US-PGPUB NO. 2014/0168267 (hereinafter Kim); Friesen et al. US-PGPUB No. 2011/0205242 (hereinafter Friesen) and Yerli US-PGPUB No. 20190361589 (hereinafter Yerli). 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that execution of the instructions for generating the virtual object causes the AR system to perform operations further comprising: determining coordinates of the physical object in the real-world space; generating coordinates of the virtual object in the VR 
The claim 15 is in parallel with the claim 6 in the form of the form of an apparatus claim. The claim 15 is subject to the same rationale of rejection as the claim 6. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Valdivia et al. US-PGPUB No. 2018/0095616 (hereinafter Valdivia) in view of Kim et al. US-PGPUB NO. 2014/0168267 (hereinafter Kim); Friesen et al. US-PGPUB No. 2011/0205242 (hereinafter Friesen). 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that execution of the instructions causes the AR system to perform operations further comprising: compensating for movement of the image capture device, concurrently with moving the virtual object in the VR environment, based at least in part on one or more parameters provided by a user.
The claim 16 is in parallel with the claim 8 in the form of the form of an apparatus claim. The claim 16 is subject to the same rationale of rejection as the claim 8. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Valdivia et al. US-PGPUB No. 2018/0095616 (hereinafter Valdivia) in view of Kim et al. US-PGPUB NO. . 
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that execution of the instructions causes the AR system to perform operations further comprising: receiving, from a user, one or more values defining a relationship between detected movements of the physical object in the real-world space and movements of the virtual object in the VR environment; and moving the virtual object in the VR environment based at least in part on the relationship.
The claim 17 is in parallel with the claim 9 in the form of the form of an apparatus claim. The claim 17 is subject to the same rationale of rejection as the claim 9. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIN CHENG WANG/Primary Examiner, Art Unit 2613